ORDER ON DENIAL OF REHEARING Holderman, J. This matter comes before the Court upon Claimant’s motion for a rehearing or, in the alternative, for a new trial. The Court filed an opinion in this case on November 7, 1985, in which it refused to allow compensation to Claimant. Claimant Tameaka Wells is the daughter of decedent, Cheryle Denise Ramsey, who was murdered while in the employ of the Illinois Job Service when she was sent to a home in response to a call for a baby-sitter. Ordinarily, motions for new trials are addressed to the sound discretion of the trial court. (In re Marriage of Hopkins (1982), 106 Ill. App. 3d 135, 435 N.E.2d 897.) Generally motions for a rehearing include reconsideration by the trial court for a “misapprehension” of law as found in Fulwider v. Fulwider (1972), 81 Ill. App. 3d 581, 290 N.E.2d 264. On other occasions, such motions purport to present “newly discovered” evidence for the court’s consideration. (Drury v. Catholic Home Bureau (1966), 34 Ill. 2d 84, 213 N.E.2d 507.) Claimant in this case does not purport to present any new evidence. Rather, she argues that the evidence on the record supports her conclusions that the Court has misinterpreted the law as applies to the facts in this case. She concludes, on page 3 of her brief, that “Claimants also believe that the State has additional duties to the young and naive in protecting them when the State assumes the Job Service responsibility.” The effect of Claimant’s argument is to ignore the cases referred to in the Court’s opinion regarding intervening criminal conduct. Her conclusion that the State has additional duties to persons of tender years has the effect of grafting a new “tender years” exception onto the “special relationships” referred to in section 316 of the Restatement of Torts which is cited by the Court in its opinion. It is apparent from her argument that the Court did not misapprehend the law, but rather Claimant wishes to change the law by placing a new duty on the State which did not exist prior to this time. Claimant also addressed the issue of foreseeability in her motion by arguing that the record clearly establishes that the State should have foreseen the danger to decedent. This, however, constitutes rehash of the facts previously considered by the Court in its initial consideration of this case. Claimant now asks the Court to reach a different conclusion because she is dissatisfied with the initial opinion. There is no attempt to present any new factual data for the Court’s consideration. Even if such new facts were purported to be presented, she would have the burden of convincing the Court that her new evidence was not discoverable prior to trial. Drury v. Catholic Home Bureau (1966), 34 Ill. 2d 84, 213 N.E.2d 507. Claimant’s alternative motion for a new trial likewise is addressed to the discretion of the Court. She presents no new facts which might convince the Court to initiate a new evidentiary proceeding in this case; rather, her motion constitutes a reargument of the facts and conclusions which were previously rejected by the Court in its original opinion. Claimant’s motion for a rehearing or, in the alternative, for a new trial is hereby denied.